Judge CLARK
dissenting.
The evidence and reasonable inferences therefrom, considered in the light most favorable to the State, tend to show:
Eight to ten shots were fired at the trailer home from a motor vehicle on the road where the eight or nine .22 caliber shell cas*112ings were found, and at least two bullets struck and were imbedded in the home. Two hours after the shooting the .22 caliber weapon which fired these shots was found in defendant’s home behind the sofa where defendant was sitting. The weapon was fully loaded with .22 caliber cartridges, and some .22 caliber cartridges were found in defendant’s pocket.
It is my opinion that from the totality of circumstances it may reasonably be inferred that defendant committed the charged crime, and the trial court did not err in denying the motion for judgment as of nonsuit.